Citation Nr: 0913807	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  06-09 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to 
August 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, which denied the benefit 
sought on appeal.  

The Board notes that the veteran's appeal had included the 
issue of entitlement to service connection for a right 
shoulder disorder.  However, in a February 2009 rating 
decision, the RO granted service connection for this 
disorder.  The Board finds that the grant of service 
connection constitutes a full award of the benefit sought on 
appeal with respect to the issue of service connection for a 
right shoulder disorder.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).  The appellant did not perfect a 
timely appeal with the downstream elements of initial rating 
or effective date; thus, these matters are not currently in 
appellate status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for remand: To obtain a medical opinion regarding the 
etiology of the Veteran's tinnitus.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).
In a March 2006 statement, the Veteran reports an ongoing 
problem with a "very loud ringing in [his] head . . . ." A 
claimant is competent to report that he has ringing in his 
ears.  Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Veteran's DD Form 214 reflects that his occupational 
specialty was as a radio relay equipment repairman, a 
position which the Veteran's representative has indicated 
exposed him to high frequency sounds and loud noises.  
Additionally, the Veteran's service treatment records show 
treatment for a right ear infection in January 1961 and an 
ear trauma in February 1963, and the July 1964 separation 
examination documented his treatment for otitis due to ear 
trauma in 1961.  Further, the Veteran's representative cited 
to medical authority from the Department of Otolaryngology, 
University of Rochester Medical Group in support of the 
assertion that the claimant's current tinnitus could be 
caused by exposure to, among other things, an ear infection, 
trauma, and/or loud noises in service.

The Board notes that the Veteran has not had a VA examination 
for his claim for tinnitus.  The case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), held that an examination 
is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred 
which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the 
in-service event, and (4) insufficient evidence to decide the 
case.  

The Board concludes an examination is needed for the 
aforementioned claim because there is evidence of an in-
service ear trauma and ear infection based on the service 
records, evidence of a current disability, based on the 
Veteran's statement, and an indication that the tinnitus 
might be related to the ear trauma, ear infection, or to 
noise exposure in service.  Accordingly, this appeal is 
REMANDED to the AMC/RO for the following actions:

1.  The claims file should be reviewed by 
an audiologist or other specialist who 
the RO/AMC deems appropriate to render an 
opinion regarding the etiology of the 
Veteran's tinnitus.  The examiner is 
requested to review all pertinent records 
associated with the claims file including 
the service treatment records which 
document an ear trauma and an ear 
infection.  The examiner should obtain a 
complete history from the Veteran as to 
what his duties as a radio relay 
equipment repairman entailed, including a 
description of the nature and extent of 
any noise exposure.  Then, the examiner 
should address the following matter:

(a)  Please render an opinion as to 
the likelihood (likely, unlikely, at 
least as likely as not) that the 
current tinnitus in this case is the 
result of acoustic trauma/noise 
exposure or a result of the ear 
trauma/ear infection in service as 
opposed to its being more likely the 
result of some other cause or 
factor.  In rendering this opinion, 
the examiner should, to the best of 
his/her ability, list all potential 
causes or factors for the Veteran's 
tinnitus in this case and state 
whether noise exposure in service or 
the noted ear trauma/ear infection 
are "at least as likely as" any 
other factor to have caused the 
Veteran's tinnitus as opposed to 
whether some other factor is more 
likely to have caused it.

The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
that the medical evidence both for 
and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
the conclusion as it is to find 
against it.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review. 

2.  When the development requested has 
been completed, the case should be 
reviewed by the AMC/RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

